Citation Nr: 1530142	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a chronic left knee disability to include as secondary to the service connected right knee disability.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988. 

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2014, the Board denied the Veteran's claim of service connection for a chronic left knee disorder.  He appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR). In an October 2014 order, the Court granted the motion, and remanded the case to the Board for action consistent with the terms of the JMR.  This case was remanded for further development in December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a chronic left knee disability to include as secondary to the service connected right knee disability.  When this issue was last before the Board in December 2014, it was determined that another VA examination was needed.  Specifically, the VA examiner was asked to render an opinion on the etiology of the Veteran's left knee disability.  In rendering the opinions, the examiner was asked to specifically consider the Veteran's in-service July 1984 treatment for left knee pain with a diagnosis of MCL strain; January 1985 treatment for left knee pain diagnosed as musculoskeletal strain; January 1986 treatment for right knee pain indicating bilateral laxity to lateral-collateral ligaments and crepitus of both knees; and the Veteran's report of medical history at the time of his service exit examination indicating that he reported a history of "trick" or locked knee.  

The Veteran was afforded a VA examination in February 2015.  Although the VA examiner rendered an etiology opinion as requested, it is clear from his rationale that he did not consider all of the service treatment records.  In the October 2014 JMR, the parties to the JMR determined that there are two entries for the left knee where the left knee was expressly reviewed.  The February 2015 VA examiner, however, specifically stated that " the Veteran's service treatment records note only 1 evaluation for left knee injury."  As this has been determined to be an inaccurate recitation of the facts, the Board finds that a remand is warranted to obtain an addendum opinion that considers all the service notations for the left knee.  

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA examiner has not completely complied with the remand directives of December 2014.  As such, the examiner is requested to comply with the Board's remand directives, as stated below.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the examiner who conducted the February 2015 VA examination, if available, (or if unavailable, a similarly situated examiner) and request that he provide an addendum to his examination report.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should determine:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any chronic left knee disorder is related to service; and 

b) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any chronic left knee disorder was caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's service-connected right knee disabilities, to include right knee patellofemoral syndrome and degenerative joint disease with history of torn ACL and torn medial meniscus, with associated right knee instability.

In rendering these opinions, the examiner must specifically address the Veteran's in-service July 1984 treatment for left knee pain with a diagnosis of MCL strain; January 1985 treatment for left knee pain diagnosed as musculoskeletal strain; January 1986 treatment for right knee pain indicating bilateral laxity to lateral-collateral ligaments and crepitus of both knees; and the Veteran's report of medical history at the time of his service exit examination indicating that he reported a history of "trick" or locked knee.

The examiner should also specifically consider the January 2010, October 2010, and August 2012 VA examination reports, and the June 2012 opinion letter of Dr. D.P.  A complete, well-reasoned rationale must be provided for any opinion offered.  If the December 2014 VA examiner or another examiner deems another examination is necessary, schedule the Veteran for a VA examination.  

3.  After completing the above and any other necessary development, readjudicate the issue of service connection for a chronic left knee disability, to include as secondary to a service-connected right knee disability.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




